internal_revenue_service number release date index number ------------------------------------------------------------ -------- ------------------------------------------------ -------------------- --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------------------------------- -------------------------- telephone number --------------------- refer reply to cc ita b04 plr-146264-12 date date ty ---------------------------- legend taxpayer parent landlord tenant investor area project firm a firm b ------------------------------------------------ ---------------------------------------------------------------------- ------------------------------------------ ------------------------------------------ --------------------------------------------------- ----------------------------------------- --------------- --------------------------- ------------- dear ----------------------- this is in reply to taxpayer’s request for permission to make a late election under sec_168 of the internal_revenue_code under authority contained in sec_301_9100-3 of the procedure and administration regulations pertaining to late regulatory elections facts project is a certified_historic_structure eligible for rehabilitation tax_credits under sec_47 of the code taxpayer is a c_corporation wholly owned by parent parent is a corporation that is a tax-exempt_entity under sec_501 taxpayer was formed to develop and manage quality affordable housing in area its activities include acting as the general_partner for landlord and as the managing member for tenant landlord is a limited_partnership and tenant is a limited_liability_company landlord was formed to acquire develop maintain improve and manage the project and to lease the project to tenant tenant was formed to acquire a leasehold interest in the project and as master tenant plr-146264-12 to operate the building on a day-to-day basis in order to obtain long term appreciation cash income and return_of_capital tenant is owned ----- by taxpayer its general_partner and -------- by investor as a limited_partner the taxpayer owns -------- of landlord tenant and parent own the remaining --- and ---- of landlord respectively sec_5 of the landlord operating_agreement executed by taxpayer parent and tenant requires taxpayer to make an election under sec_168 to ensure that the project would not constitute tax-exempt_use_property under sec_168 taxpayer had no knowledge of the specific tax compliance procedures required for this type of transaction because this was taxpayer's first historic rehabilitation tax_credit project therefore taxpayer relied on qualified_tax professionals to ensure that all necessary elections were made and timely filed taxpayer engaged firm a to prepare tax projections and provide consulting services related to the transaction structure although taxpayer intended for firm a to prepare the tax returns as well taxpayer never actually engaged firm a for this purpose not until date did taxpayer realize it had not engaged firm a to file its tax returns for the tax_year ending date in date parent engaged firm b to prepare taxpayer's corporate return for tax_year parent did not inform firm b of the sec_168 election requirement to be filed with the original return for taxpayer so it was inadvertently omitted from the return filed firm b was unaware of the requirement to make the election and was not informed by taxpayer that the election was required pursuant to the landlord’s operating_agreement parent and taxpayer were unaware of the tax consequences of not making a timely sec_168 election until after filing taxpayer’s original return applicable law sec_47 of the code provides a rehabilitation_credit for percent of the qualified_rehabilitation_expenditures with respect to any certified_historic_structure sec_47 states that any expenditure in connection with the rehabilitation of a building which is allocable to the portion of such property which is tax-exempt_use_property as defined in sec_168 is not included in qualified_rehabilitation_expenditures sec_168 defines tax-exempt_use_property under sec_168 property may be tax-exempt_use_property if it is held by a tax-exempt_entity in a partnership that has tax- exempt and non tax- exempt partners and if the partnership_allocations are not qualified allocations as defined by sec_168 sec_168 states that a tax-exempt_controlled_entity is treated as a tax- exempt entity unless under sec_168 the tax exempt controlled_entity makes an plr-146264-12 election not to be treated as a tax-exempt_entity such an election is irrevocable and will bind all tax-exempt entities holding an interest in the tax-exempt_controlled_entity sec_168 describes a tax-exempt_controlled_entity as any corporation which would not otherwise be considered a tax-exempt_entity where or more of the stock is owned by one or more tax-exempt entities parent owns of taxpayer’s stock thus taxpayer is a tax-exempt_controlled_entity within the meaning of sec_168 and is treated as a tax-exempt_entity unless it makes a sec_168 election sec_301_9100-1 of the regulations defines the term regulatory election as including any election the due_date for which is prescribed by a regulation sec_301_9100-7t requires an election under sec_168 to be made by the due_date of the tax_return for the first taxable_year for which the election is to be effective thus the sec_168 election is a regulatory election section sec_301_9100-1 provides that the commissioner of internal revenue has discretion to grant a reasonable extension of time to make a regulatory election sec_301_9100-3 provides that requests for extension of time for regulatory elections will be granted when the taxpayer provides evidence establishing to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that except as provided in paragraphs b i through iii of sec_301_9100-2 a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i requests relief under sec_301_9100-3 before the failure to make the regulatory election is discovered by the internal_revenue_service irs ii failed to make the election because of intervening events beyond the taxpayer's control iii failed to make the election because after exercising reasonable diligence taking into account the taxpayer's experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the irs or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides that a taxpayer is deemed to have not acted reasonably and in good_faith if the taxpayer i seeks to alter a return position for which an accuracy related penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief plr-146264-12 sec_301_9100-3 states that the commissioner will grant a reasonable extension of time to make a regulatory election only when the interests of the government will not be prejudiced by the granting of relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting the relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money similarly if the tax consequences of more than one taxpayer are affected by the election the government's interests are prejudiced if extending the time for making the election may result in the affected taxpayers in the aggregate having a lower tax_liability than if the election had been timely made analysis taxpayer acknowledges that it did not properly make the sec_168 election on the return it filed for taxable_year ending date however the facts establish that taxpayer intended to make the election and that the failure to properly make the election was inadvertent thus taxpayer acted reasonably and in good_faith within the meaning of sec_301_9100-3 and is not using hindsight in requesting permission to make a late election moreover the government’s interest is not prejudiced as a result of granting relief under sec_301_9100-3 with respect to the election the interests of the government are prejudiced if granting the relief would result in a taxpayer having a lower tax_liability in the aggregate for all years affected by the election than they would have had if the election had been timely made the aggregate tax_liability of taxpayer parent landlord and tenant will not be lower than the aggregate tax_liability as reported as a result of granting relief the returns for parent and taxpayer were filed as if the election was made in a timely fashion so there will be no change to the tax_liability if the relief is granted ruling based on facts affidavits and representations submitted the requirements for relief under are satisfied accordingly taxpayer is treated as if it made the sec_168 election with the original return it filed for taxpayer’s taxable_year ended date provided that taxpayer attaches a copy of this letter to the next return it files if taxpayer files electronically it may satisfy this requirement by attaching a statement to the return that provides the date and control number of this letter_ruling in addition the letter_ruling or statement should be attached for all subsequent returns and amended returns for all taxable years to which this ruling is relevant plr-146264-12 disclaimers and limitations except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative s the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely michael j montemurro branch chief branch income_tax accounting cc
